DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  (CN 104727319 A) is the closest prior art, which discloses a slope self-draining milling rod and a construction method, and discloses the following technical features (see paragraph 6-21 of the manual, Figure 1-4): including hollow milling tube 1, milling tool 15, backing plate 16 and siphon; hollow milling tube 1 is open at one end and closed at one end, and is surrounded by a filter screen 2 and an open end A thread 3 is provided, a water permeable hole 4 is provided in the middle and rear, and the rear section is vertically connected with the pulp outlet pipe 5. The end of the pulp outlet pipe 5 is covered with a sleeve valve 6 and a geotechnical bag 7, and the fiber rope 8 in the geotechnical bag 7 is bound in the hollow. On the milling pipe 1, the two sides of the slurry outlet pipe 5 are clamped and fixed on the hollow milling pipe 1 by the holding box 9; The other end of 12 is connected with the balance water outlet 13; Grouting, the slurry 14 is solidified and milled in the stable soil body in the geo bag 7, and the milling tool 15 mills the front section of the hollow milling tube 1 on the backing plate 16; the suction pipe 10 of the siphon is inserted into the hollow milling tube 1 and extends to the bottom is connected to the drain pipe 12 and the balance water outlet 13 through the joint elbow 11 on the slope surface, so that the water inlet of the suction pipe 10 and the water outlet of the balance water outlet 13 have the same elevation; Air is pumped from the balance water outlet 13 to make the water flow into the balance water outlet 13, and the initial siphon is started; when the water level in the hollow milled pipe 1 rises, the water is drained in real time.  Moumneh et al. (US 2006/0159525), Barrett et al. (US 2006/0263150), and Kim et al. (US 2018/0100280) disclose anchor rods having grout injection systems that excrete grout from a series of holes disposed along the anchor rod.  Saab (US 6,004,077) and JP (0S6133091 B2) disclose anchor rods that electromagnetically hold/release components during the rod installation.  However, the prior art of record fails to disclose, teach or suggest – either alone or in combination – an anchor rod having a water and grout injection system with water and grout guide pipes that are configured to operate with respective one-way grouting holes and move along the anchor rod interior via an electromagnetic means.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619